Exhibit 10.2

 

GRAPHIC [g282011kii001.jpg]

 

CONSULTING AGREEMENT

 

THIS CONSULTING AGREEMENT (“Agreement”) is made and entered into this 1st  day
of August, 2011, by and among Activision Blizzard, Inc. (the “Company”), on the
one hand, and Suffolk Ventures LLC, a California limited liability company
existing under the laws of the State of California (“Consultant”), and George
Rose, an individual (“Rose”), on the other hand.  The Company, Consultant and
Rose are sometimes referred to in this Agreement individually as a “party” or
collectively as “parties.”

 

RECITALS

 

A.                                   WHEREAS, Rose is the President of
Consultant and possesses substantial expertise, skill and knowledge in the video
game industry in which the Company is engaged.

 

B.                                     WHEREAS, the Company wishes to utilize
Rose’s skills and services and, therefore, is willing to engage Consultant, as
an independent contractor, to make available Rose’s  skills and services to the
Company, and Consultant is willing to be so engaged and will provide Rose’s
skills and services, on the terms and conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration thereof and of the covenants and conditions
contained herein, the parties agree as follows:

 

AGREEMENT

 

1.                                       TERM.  This Agreement will begin on
August 1, 2011, and will continue until December 31, 2012 (“Expiration Date”),
unless terminated earlier in accordance with Section 12 below (“Term”). The
Company will have the option to extend the Term by up to one year by notifying
Consultant in writing of its intent to do so at least six (6) months prior to
the original Expiration Date.  The final date of any such extended Term will
thereafter be referred to as the “Expiration Date” for purposes of this
Agreement, and the Term will end on such date (or such earlier date on which
this Agreement is terminated pursuant to Section 12).  Upon the Expiration Date
(or such earlier date on which this Agreement is terminated pursuant to Section
12), all obligations and rights under this Agreement will immediately lapse,
subject to any provisions which survive pursuant to Section 12.  The parties
may, however, enter into a new agreement, if so desired, the terms of which will
be subject to good faith negotiations.

 

2.                                       SERVICES TO BE RENDERED.  Consultant is
engaged to provide (by making available the services of Rose) up to 60 hours per
month, strategic and expert advice on pending litigation, public policy matters
(including but not limited to the Call of Duty Endowment of which Rose currently
is President), and special projects, as requested by the Company’s CEO, Robert
Kotick.  Rose, individually and as a principal and representative of Consultant,
agrees to personally (i) perform all services to be rendered to the Company;

 

--------------------------------------------------------------------------------


 

(ii) honor all obligations, duties and requirements of Consultant pursuant to
this Agreement to the same standards required of Consultant, including, without
limitation, those set forth in Sections 4, 9 and 14; and (iii) be liable for all
obligations of Consultant pursuant to this Agreement, including without
limitation, breaches thereof; in each case, as if “Rose” were substituted for
“Consultant.”

 

2.1                                 Manner and Means.  Except as stated herein,
the Company will have no right to control the manner or the means by which
Consultant performs its services for the Company.  Further, the Consultant will
provide its own facilities and equipment; provided, however, that the Company
will allow the Consultant to use one of the Company’s offices and/or the
Company’s other facilities and/or equipment from time to time as determined by
the Company solely for the purposes of facilitating Consultant’s fulfillment of
its obligations pursuant to this Agreement.  In that regard, the Company agrees
that Consultant will be able to use an office to be selected by the Company on
sole or shared basis for performing its obligations pursuant to this Agreement. 
Consultant may also purchase for no more than current book value Rose’s cell
phone with the number [               ] and cell card, and the Company will
transfer to Rose ownership of the current AT&T cell plan associated with such
account(s) or make other similar arrangements, so long as Consultant assumes all
liabilities associated with such cell phone and cell card.  Consultant may also
purchase for no more than current book value Rose’s Dell M1210 laptop computer
and Rose’s desktop computer. Consultant will have parking access for Rose free
of charge.  Rose will be permitted to park in any available parking spot when
visiting the Company’s premises.  Rose will be issued a “contractors badge” for
access to Company premises and Rose’s office.

 

2.2                                 Sole Responsibility.  Consultant (with Rose
acting as its representative) understands that this Agreement is with Consultant
and Rose alone, and that Consultant and Rose are solely responsible to see that
its terms are met.

 

3.                                       STANDARD OF PERFORMANCE.  Consultant
agrees that it will at all times faithfully and industriously and to the best of
its ability, experience and talents, perform all of the duties that may be
reasonably required of and from it pursuant to the terms of this Agreement. 
Consultant’s services will be performed at such times as are convenient to
Consultant.  In this regard, Consultant agrees to be available to the Company
during normal business hours in the United States, unless Consultant is
travelling outside the United States.

 

4.                                       OWNERSHIP.

 

4.1.                              Assignment.  Consultant agrees that all
copyrightable material, notes, records, drawings, designs, inventions,
improvements, developments, discoveries and trade secrets conceived, discovered,
developed or reduced to practice by Consultant in performing the Services under
this Agreement, solely or in collaboration with others, during the term of this
Agreement that relate in any manner to the business of the Company that
Consultant may be directed to undertake, investigate or develop or that
Consultant may become associated with in work, investigation or development in
the Company’s line of business, (collectively, “Inventions”), are the sole
property of the Company. Consultant also agrees to assign (or cause to be
assigned) and hereby assigns fully to the Company all Inventions and any
copyrights, patents, mask work rights or other intellectual property rights
relating to all Inventions.

 

2

--------------------------------------------------------------------------------


 

4.2.                              Further Assurances.  Consultant agrees to
assist Company, or its designee, at the Company’s expense, in every proper way
to secure the Company’s rights in Inventions and any copyrights, patents, mask
work rights or other intellectual property rights relating to all Inventions in
any and all countries, including the disclosure to the Company of all pertinent
information and data with respect to all Inventions, the execution of all
applications, specifications, oaths, assignments and all other instruments that
the Company may deem necessary in order to apply for and obtain such rights and
in order to assign and convey to the Company, its successors, assigns and
nominees the sole and exclusive right, title and interest in and to all
Inventions, and any copyrights, patents, mask work rights or other intellectual
property rights relating to all Inventions. Consultant also agrees that
Consultant’s obligation to execute or cause to be executed any such instrument
or papers will continue after the termination of this Agreement.

 

4.3.                              Attorney-in-Fact.  Consultant agrees that, if
the Company is unable because of Consultant’s unavailability, dissolution, or
for any other reason, to secure Consultant’s signature for the purpose of
applying for or pursuing any application for any United States or foreign
patents or mask work or copyright registrations covering the Inventions assigned
to the Company in Section 4.1, then Consultant hereby irrevocably designates and
appoints the Company and its duly authorized officers and agents as Consultant’s
agent and attorney-in-fact, to act for and on Consultant’s behalf to execute and
file any such applications and to do all other lawfully permitted acts to
further the prosecution and issuance of patents, copyright and mask work
registrations with the same legal force and effect as if executed by Consultant.

 

5.                                       COMPENSATION.  As compensation for the
consulting services to be rendered by Consultant hereunder, upon presentation of
a proper invoice from Consultant, the Company will pay to Consultant a fee of
$89,559.00 per quarter, in arrears, which will be payable quarterly on January
1, April 1, July 1 and October 1; provided that the first such payment due on
October 1, 2011 will be in the amount of $59,705.88, pro-rated based on the
actual time this Agreement is in effect during the July through September
quarter of 2011.  The Company will endeavor to make timely payments after
receipt of a proper invoice from Consultant, but will have a grace period of 5
business day to make each payment by direct deposit to Consultant’s bank account
as informed by Consultant. The Consultant’s invoice will be directed to the
Chief Legal Officer of Activision Blizzard for processing.

 

6.                                       INDEPENDENT CONTRACTOR.  Consultant
will render services to the Company as an independent contractor and not as an
employee or partner of the Company. Consultant will be under the control of the
Company as to the result of his services only and not as to the means by which
said result is to be accomplished.  Consultant will, subject to its compliance
with all ethical standards and the express provisions of this Agreement, retain
sole and absolute discretion and judgment with respect to the manner of
rendering the services contemplated of it under this Agreement.

 

7.                                       NO AGENCY.  Consultant acknowledges
that nothing stated in this Agreement will be construed as constituting the
parties hereto as principal/agent and that it will not have, or represent that
it has, any power, right or authority to bind the Company or to assume or create
any obligation or responsibility, express or implied, on behalf of the Company
or in the

 

3

--------------------------------------------------------------------------------


 

Company’s name.  Accordingly, Consultant warrants that it will not hold itself
out as an agent of the Company, and will not purport to bind the Company in any
way, including entering into any agreement with a third party.

 

8.                                       NO WITHHOLDING BY THE COMPANY. 
Pursuant to the intention of the parties, the Company will not be responsible
for withholding or paying any amount for workers’ compensation insurance or any
federal, state or local income, payroll or social security tax of any type
whatsoever including, but not limited to, federal and California income taxes,
federal social security taxes, or California unemployment taxes or disability
insurance, with respect to any compensation payable to Consultant hereunder. 
Consultant fully understands that Consultant, and not the Company, will make its
own payments and reports to the proper governmental agencies as required by law.

 

9.                                       FIDUCIARY DUTY AND DUTY OF LOYALTY. 
 Consultant acknowledges that it will come in possession of and in connection
with rendering services required under the Agreement will obtain access to the
Company’s Confidential Information (as defined in Section 14 below) during the
term of the Agreement, and accordingly Consultant will have a fiduciary duty and
an undivided duty of loyalty to the Company such that it will not, during the
term of this Agreement, (i) render managerial, advisory, consulting or other
services to any third party in the interactive entertainment or video game
industries, other than in connection with Smart Games (as defined in the
following sentence), during the term of this Agreement; (ii) engage in any
activities for itself or any third party that would cause reputational harm to
the Company; or (iii) perform services for itself or any third party, if doing
so threatens to or actually requires it to reveal or utilize the Company’s
Confidential Information.  “Smart Games” means non-entertainment “game”
applications, such as medical applications, educational applications, personal
development applications, business training applications and public policy
applications, which may be delivered via computers, handheld devices or
consoles.

 

10.                                 REIMBURSEMENT OF EXPENSES.  Subject to
written approval by the CEO of the Company, or any other individual designated
by him in writing, the Company will reimburse Consultant for those travel,
promotional and similar expenditures incurred by Consultant which the Company
determines are reasonably necessary for the proper discharge of Consultant’s
duties under this Agreement and for which Consultant submits appropriate
receipts and indicates the amount, date, location and business character, in
accordance with the Company’s reimbursement policy, which will be provided to
Consultant in due course.  In that regard, Consultant’s travel accommodations,
should travel be required, will be consistent with travel policies applicable to
Company’s senior executive officers at the time of travel.

 

11.                                 INDEMNIFICATION.

 

(a)                                  Consultant agrees to indemnify and hold
harmless the Company and its directors, officers and employees from and against
all taxes, losses, damages, liabilities, costs and expenses, including
attorneys’ fees and other legal expenses, arising directly or indirectly from or
in connection with (i) any grossly negligent, reckless or intentionally wrongful
act of Consultant or Consultant’s assistants, employees or agents, (ii) any
failure by Consultant to pay any and all taxes which are due in relation to the
services provided pursuant to this Agreement, (iii) any breach by the Consultant
or Consultant’s assistants, principles,

 

4

--------------------------------------------------------------------------------


 

representatives, officers, directors, employees or agents of any of the
covenants contained in this Agreement, (iv) any failure of Consultant to perform
the services in accordance with all applicable laws, rules and regulations, or
(v) any violation or claimed violation of a third party’s rights resulting in
whole or in part from the Company’s use of the work product of Consultant under
this Agreement and resulting from a grossly negligent, reckless or intentionally
wrongful act by Consultant.  Notwithstanding the foregoing, Consultant’s maximum
liability pursuant to this Section 11 will not exceed $3.0 million; provided,
however, such limitation will not apply to fraud, theft, misappropriation, bad
faith, breaches of confidentiality or any criminal or intentionally wrongful
act.

 

(b)                                 The Company agrees to indemnify and hold
harmless the Consultant and its directors, officers and employees from and
against all taxes, losses, damages, liabilities, costs and expenses, including
attorneys’ fees and other legal expenses, arising directly or indirectly from or
in connection with (i) any grossly negligent, reckless or intentionally wrongful
act of the Company or the Company’s officers, directors, employees or agents, or
(ii) any breach by the Company or Company’s officers, directors, employees or
agents of any of the covenants contained in this Agreement.  Notwithstanding the
foregoing, Company’s maximum liability pursuant to this section will not exceed
$3.0 million; provided, however, such limitation will not apply to any fraud,
theft, bad faith, or any criminal or intentionally wrongful act.

 

12.                                 TERMINATION.

 

12.1                           Early Termination.  Notwithstanding the
provisions of Section 1 above, in the case of a material breach of this
Agreement by one party, the other party will have the right to terminate this
Agreement with no advance notice if, after providing the breaching party with
notice of the breach, the breaching party fails to cure the breach within thirty
(30) days after receipt of written notice of the breach.

 

12.2                           Effect of Early Termination.

 

(a)                                  In the event this agreement terminates
pursuant to Section 12.1 above as a result of uncured breach by Consultant,
Consultant will be entitled to receive payment for any earned but unpaid amounts
up to the termination date and any unpaid amounts of expenses already properly
incurred, as full and final satisfaction of the terms of this Agreement. 
Consultant will have no further claims against the Company for compensation
hereunder.

 

(b)                                 Upon such termination, all rights and duties
of the Company and Consultant toward each other will cease, except Section 4,
Section 6, Section 7, Section 8, Section 11, Section 14, and Section 15
(specifically 15.3, 15.4, 15.5, 15.6, 15.7, and 15.8), all of which will survive
termination of this Agreement.

 

13.                                 ASSIGNABILITY.  This Agreement is personal
between Consultant and the Company.  Consultant will not assign Consultant’s
rights or delegate its duties under this Agreement, in whole or in part, without
the written consent of the Company. The Company will have the right to assign
its rights and delegate its duties under this Agreement in whole or in part to
its parent or subsidiary or in the event of a merger, consolidation, acquisition
of all or

 

5

--------------------------------------------------------------------------------


 

substantially all of its business or assets, without the consent of Consultant,
provided that the assigned party assumes the Company’s obligations in writing. 
In the event this Agreement is assigned in accordance with the terms hereof, the
obligations of the Company and Consultant hereunder will be binding on their
successors or assigns, whether by merger, consolidation, acquisition of all or
substantially all of its business or assets, or otherwise.

 

14.                                 CONFIDENTIAL INFORMATION OF THE COMPANY. 
Consultant, during the term of this Agreement, will develop, have access to and
become acquainted with confidential information of the Company, and which is
regularly used in the operation of the businesses of such entities.

 

14.1.                        Definition.  “Confidential Information” means any
non-public information that relates to the actual or anticipated business or
research and development of the Company, technical data, trade secrets or
know-how, including, but not limited to, research, product plans or other
information regarding Company’s products or services and markets there for,
customer lists and customers (including, but not limited to, customers of the
Company on whom Consultant called or with whom Consultant became acquainted
during the term of this Agreement), software, developments, inventions,
processes, formulas, technology, designs, drawing, engineering, hardware
configuration information, marketing, finances or other business information.
Confidential Information does not include information that (i) has become
publicly known and made generally available through no wrongful act of
Consultant or its officers, directors and affiliates; (ii) has been rightfully
received by Consultant or its officer, directors and affiliates from a third
party who is authorized to make such disclosure; or (iii) Consultant can verify
has been independently developed or otherwise learned by it, its officers,
directors or affiliates without reference to or knowledge of the Company’s
corresponding confidential information.

 

14.2.                        Nonuse and Nondisclosure.  Consultant will not,
during or subsequent to the term of this Agreement, (i) use the Confidential
Information for any purpose whatsoever other than the performance of the
services on behalf of the Company or (ii) disclose the Confidential Information
to any third party. Consultant agrees that all Confidential Information will
remain the sole property of the Company. Consultant also agrees to take all
reasonable precautions to prevent any unauthorized disclosure of such
Confidential Information.  If Consultant is requested to disclose any
Confidential Information in connection with a court or administrative proceeding
or as required by applicable law, the Consultant will promptly notify the
Company, so the Company may seek a protective order or take other appropriate
action.  The Consultant will cooperate with the Company in any such actions. 
If, in the absence of a protective order or other action which relieves the
Consultant of its obligations, the Consultant and its lawyers reasonable
determine that disclosure of the Confidential Information is legally required,
then the Consultant may disclose only such Confidential Information as is
required by law and the Consultant will undertake best efforts to obtain
confidential treatment for such disclosure.

 

14.3.                        Former Client Confidential Information.  Consultant
agrees that Consultant will not, during the term of this Agreement and
thereafter, improperly use or disclose any proprietary information or trade
secrets of any former or current client of Consultant or other person or entity
with which Consultant has an agreement or duty to keep in confidence

 

6

--------------------------------------------------------------------------------


 

information acquired by Consultant, if any.  Consultant also agrees that
Consultant will not bring onto the Company’s premises any unpublished document
or proprietary information belonging to any such employer, person or entity
unless consented to in writing by such employer, person or entity.

 

14.4.                        Third Party Confidential Information.  Consultant
recognizes that the Company has received and in the future will receive from
third parties their confidential or proprietary information subject to a duty on
the Company’s part to maintain the confidentiality of such information and to
use it only for certain limited purposes. Should Consultant come into possession
of such information, Consultant agrees that, during the term of this Agreement
and thereafter, Consultant owes the Company and such third parties a duty to
hold all such confidential or proprietary information in the strictest
confidence and not to disclose it to any person, firm or corporation or to use
it except as necessary in carrying out the services for the Company consistent
with the Company’s agreement with such third party.

 

14.5.                        Return of Materials.  Upon the termination of this
Agreement, or upon Company’s earlier request, Consultant will deliver to the
Company all of the Company’s property, including but not limited to all
electronically stored information and passwords to access such property, or
Confidential Information that Consultant may have in Consultant’s possession or
control.

 

15.                                 OTHER PROVISIONS.

 

15.1                           Compliance With Other Agreements.  Each of the
Company and Consultant represents and warrants to each other that the execution,
delivery and performance of this Agreement will not conflict with or result in
the violation or breach of any term or provision of any order, judgment,
injunction, contract, agreement, commitment or other arrangement to which each
is a party or by which each is bound.

 

15.2                           Counsel.  The parties acknowledge and represent
that, prior to the execution of this Agreement, they have had an opportunity to
consult with their respective counsel, including, without limitation, tax
advisors or counsel, concerning the terms and conditions set forth herein.

 

15.3                           Entire Agreement.  This Agreement is the only
agreement and understanding between the parties pertaining to the provision of
consulting services, and supersedes all prior agreements, summaries of
agreements, descriptions of compensation packages, discussions, negotiations,
understandings, representations or warranties, whether verbal or written,
between the parties pertaining to such subject matter.

 

15.4                           Governing Law and Costs.  The validity,
construction and performance of this Agreement will be governed by the laws,
without regard to the laws as to choice or conflict of laws, of the State of
California.  In the event of litigation between the parties pertaining to this
Agreement, the losing party will pay the reasonable attorney’s fees of the
prevailing party.

 

7

--------------------------------------------------------------------------------


 

15.5                           Severability.  The invalidity or unenforceability
of any particular provision of this Agreement will not affect the other
provisions, and this Agreement will be construed in all respects as if any
invalid or unenforceable provision were omitted.

 

15.6                           Amendment and Waiver.  This Agreement may be
amended, modified or supplemented only by a writing executed by each of the
parties.  Any party may in writing waive any provision of this Agreement to the
extent such provision is for the benefit of the waiving party.  No waiver by
either party of a breach of any provision of this Agreement will be construed as
a waiver of any subsequent or different breach, and no forbearance by a party to
seek a remedy for noncompliance or breach by the other party will be construed
as a waiver of any right or remedy with respect to such noncompliance or breach.

 

15.7                           Notice.  Any notices or communications required
or permitted by this Agreement will be deemed sufficiently given if in writing
and when delivered personally or 48 hours after sent by Federal Express courier
service and addressed as follows:

 

(a)                                  If to the Company, to Activision Blizzard,
Inc., Attn: Chief Legal Officer, 3100 Ocean Park Blvd., Santa Monica, CA 90405;
or

 

(b)                                 If to Consultant, to Suffolk Ventures LLC,
c/o George Rose, President, [             ].

 

15.8                           Headings.  The Section and other headings
contained in this Agreement are for reference purposes only and will not affect
in any way the meaning or interpretation of this Agreement.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

SUFFOLK VENTURES LLC

 

 

 

THE COMPANY

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ George Rose

 

 

 

George Rose

 

 

 

 

 

 

 

 

 

 

 

 

 

ACTIVISION BLIZZARD, INC.

 

 

 

 

 

 

/s/ George Rose

 

By:

/s/ Chris B. Walther

George Rose, individually

 

Chris B. Walther

 

 

Chief Legal Officer

 

8

--------------------------------------------------------------------------------